Citation Nr: 0016365	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 70 percent rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for bilateral hearing 
loss subsequent to September 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from July 1940 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating determination by the RO in 
Columbia, South Carolina, that reduced from 70 percent to 50 
percent the evaluation assigned for his service-connected 
bilateral hearing loss.  Such reduction was made effective 
September 1, 1996.  The veteran timely appealed this 
determination to the Board, and the Board has remanded this 
matter to the RO on two prior occasions.

During the pendency of the appeal, the RO considered post-
reduction evidence, and continued to deny entitlement to a 
restoration of a 70 percent evaluation for hearing loss.  The 
Board finds that this aspect of the appeal is best 
characterized as entitlement to a increased rating for 
hearing loss since the effective date of reduction in 
September 1996, as reflected by the entry of the second 
numbered issue on the cover page of this document.


REMAND

It is observed that, during the pendency of this appeal, VA 
issued new regulations for the evaluation of impairment of 
auditory acuity.  Such became effective June 10, 1999.  See 
62 Fed. Reg. 25,202-25,210 (May 11, 1999). The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  

The above-noted regulatory amendment was in effect at the 
time the RO last considered the matters on appeal in February 
2000, based on the supplemental statement of the case issued 
at that time, although the RO failed to cite the amended 
regulations or otherwise signify that the changes were 
considered in adjudicating the issues presented.  As such, 
the Board must consider whether or not the veteran would be 
prejudiced if the Board were to proceed with appellate 
consideration of the claim without first affording the RO the 
opportunity to consider the claims in light of the recent 
regulatory change.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to May 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85.  Such results are then charted on Tables VI 
and VII, as set out in the VA's Schedule for Rating 
Disabilities.  In order to establish entitlement to an 
increased evaluation for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met. The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As for the provisions of 38 C.F.R. § 4.86, in effect prior to 
May 1999, such provided information regarding the fact that 
the evaluations derived from the Schedule for Rating 
Disabilities were intended to make proper allowance for 
improvement by hearing aids.  Under the revised regulation, 
such provision addresses exceptional patterns of hearing 
loss, and in this instance, the findings from VA audiological 
testing in April 1996 and July 1998 signify the existence of 
an exceptional pattern of hearing impairment, as all 
applicable pure tone thresholds for both ears were in excess 
of 55 decibels.  As such, prejudice would result if the Board 
proceeded to adjudicate the merits of the claims, without 
initial consideration of the revised criteria by the RO, 
notice to the veteran of the applicable criteria, and 
affording him the opportunity to present evidence and 
argument based on the revised criteria.  See also Fischer v. 
West, 11 Vet. App. 121, 123 (1998) 

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following:

The RO must readjudicate the veteran's 
claims for entitlement to restoration of 
a 70 percent rating for bilateral hearing 
loss and an increased rating for 
bilateral hearing loss subsequent to 
September 1, 1996, on the basis of all 
pertinent evidence on file and all 
governing legal authority, inclusive of 
both the old and new criteria for the 
rating of hearing loss in accordance with 
Karnas, supra.  If the benefits sought on 
appeal continue to be denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, wherein all rating criteria 
considered, both new and old, must be 
fully set forth.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain necessary procedural development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




